IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,425-01


EX PARTE ANTONIO ALVARADO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 481215-A IN THE 182ND  DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to possession of a
controlled substance, and was sentenced to two years' imprisonment. 
	Applicant alleges, inter alia, that his guilty plea was not knowingly and voluntarily entered,
because his trial counsel never advised him of the immigration/ deportation consequences of his plea.
The trial court has entered findings of fact and conclusions of law, recommending that relief be
denied.  This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for conclusion #6, about which we
express no opinion.  Based on the trial court's findings and conclusions and our own review, we deny
relief.	
Filed: November 14, 2012
Do not publish